        Case 1:17-cr-00548-PAC Document 420 Filed 07/28/20 Page 1 of 3

United States v. Joshua Schulte                                           July 28, 2020
Hon. Paul A. Crotty                                                         Page 1 of 3




                                                      July 28, 2020

By ECF

Honorable Paul A. Crotty
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:   United States v. Joshua Adam Schulte, 17 Cr. 548 (PAC)

Dear Judge Crotty:

      Mr. Schulte respectfully renews—and incorporates herein by reference—his
motion (see Dkt. 328, at 1–2, 3, 8–12; Dkt. 331, at 3–5; Dkt. 331-1 (Declaration of
Steven M. Bellovin, Ph.D.) for an order directing the government to provide the
defense with the full “mirror” images of the CIA’s ESXi and FSO1 (“NetApp”)
Servers.1

       In brief summary, at trial it became clear for the first time that the government
had granted its outside forensic expert, Patrick Leedom, full access to these Servers,
which, by his own admission, “very much informed [his] expert testimony.” See Trial
Transcript at 1159, 1187. Accordingly, given the Servers’ acknowledged materiality,
and the government’s decision to provide the Servers to its own expert (despite their
classified nature), there is no legal basis for the government to continue keeping those
Servers from the defense. See Dkt. 328, at 8–12; Dkt. 331 at 3–5.

       The government has argued that this Court previously ruled (before trial) that
the defense was not entitled to the mirror images, and that there is no reason to
revisit that ruling now. See CIPA § 4 Ruling (Dkt. 124, at 9–13). The government is
wrong. First, the § 4 ruling provisionally denied a much broader request for a
“complete forensic copy” of “DevLAN” and Mr. Schulte’s workstation, not the current,
more focused request for the mirror images of the ESXi and FS01 Servers. See id. at
10. Moreover, when the Court issued its § 4 ruling, it did not know that the
government was making the Servers available, without restriction, to the
government’s testifying expert, and that he would rely on such access to form his

1The motion sought a mistrial or, alternatively, disclosure of the mirror images. See
Dkt. 328, at 12. The mistrial motion is now moot, but the disclosure request is not.
        Case 1:17-cr-00548-PAC Document 420 Filed 07/28/20 Page 2 of 3

United States v. Joshua Schulte                                            July 28, 2020
Hon. Paul A. Crotty                                                          Page 2 of 3

opinions. And even without knowing this crucial fact, the Court “l[eft] open the
possibility of ordering production of forensic data beyond what supports the
Government’s own theory of the case if Schulte submits a more tailored request and
provides good reason for further forensic discovery in a motion to compel.” Id. at 12.
That “good reason” now exists: if the Court had known about Leedom’s unfettered
access to the Servers, we respectfuly submit that the Court would have been
compelled to grant Dr. Bellovin the same access. See, e.g., United States v. Shrake,
515 F.3d 743, 747 (7th Cir. 2008) (recognizing that “[a]ccess [to mirror images]
provided to private experts retained by the prosecution must be provided to private
experts retained by the defense”). Accordingly, the “law of the case” doctrine poses no
bar to this Court reconsidering its prior decision and granting the relief we request.
See Ali v. Mukasey, 529 F.3d 478, 490 (2d Cir. 2008) (noting that the “law of the case”
doctrine is “not binding” and permits a court to revisit its prior rulings for “cogent”
and “compelling” reasons,” such as “the availability of new evidence” or the need to
“prevent manifest injustice”) (citing United States v. Tenzer, 213 F.3d 34, 39 (2d Cir.
2000)). Indeed, allowing the government to provide material forensic information to
its own outside expert, but to withhold that same information from the defense’s
cleared expert, under the guise of protecting “national security,” would be
fundamentally unfair and highly prejudicial. See Dkt. 328, at 9–12; Dkt. 331, at 3–5;
Dkt. 331-1, at 1–5 (all discussing the specific ways the unequal access has prejudicied
the defense).2

       Finally, the jury’s failure to reach a verdict on all but two of the counts against
Mr. Schulte underscores the importance of the disclosure we request. Contrary to the
government’s position, its evidence is not nearly as strong as it pretends. Thus, if the
defense were allowed the same access to the CIA Servers that the government has
long enjoyed, the parties would stand on a more equal footing, and the retrial could
well result in an acquittal.

       In sum, under Rule 16, the Constitution, and principles of fundamental
fairness, the Court should direct the government to produce the mirror images to the




2The Court based its § 4 ruling principally on an ex parte submission from the
government, which, of course, the defense has never seen. And at trial the Court
recognized, in connection with the witness “Michael,” that the government failed to
comply with its disclosure obligations under Brady v. Maryland. Given this history,
and the jury’s failure to reach a verdict on most couts at the first trial, the Court
should review the government’s ex parte submission anew to determine whether the
government has a valid basis to continue keeping the mirror images from the
defense.
        Case 1:17-cr-00548-PAC Document 420 Filed 07/28/20 Page 3 of 3

United States v. Joshua Schulte                                        July 28, 2020
Hon. Paul A. Crotty                                                      Page 3 of 3

defense as soon as possible, subject to any appropriate protective order, so that the
next trial can proceed on a level playing field without unnecessary delay.

                          Respectfully submitted,

                          /s/ Edward S. Zas, Sabrina P. Shroff, Deborah A. Colson

                          Counsel for Joshua A. Schulte


CC:   All Counsel of Record
            (via ECF)
